Case 9:20-cv-80148-AHS Document 8 Entered on FLSD Docket 03/12/2020 Page 1 of 3



                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 20-CV-80148-SINGHAL


 MEASURED WEALTH PRIVATE
 CLIENT GROUP, LLC,

                     Plaintiff,

 vs.

 LEE ANNE FOSTER, et al.,

                     Defendants.


                        DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                        TO FILE A RESPONSE TO PLAINTIFF’S COMPLAINT

            Defendants LEE ANNE FOSTER, RICHARD KESNER, and STOEVER, GLASS &

 CO., INC. move for an extension of time to move against or otherwise respond to Plaintiff’s

 complaint (D.E. 1) and, in support, states:

            1.       On January 31, 2020, Plaintiffs filed their complaint in this matter.

            2.       According to Plaintiff, Defendant Stoever Glass was served with the complaint on

 or around February 6, 2020, Defendant Richard Kesner was served on February 7, 2020, and

 Defendant Lee Ann Foster was served with the complaint on or around February 19, 2020.

            3.       Due to confusion regarding service of process and transmission by Stoever

 Glass’s registered agent and delays in the formal engagement of counsel,1 Defendants only

 recently retained undersigned counsel.

            4.       Having been only recently retained, undersigned counsel needs some additional

 time to review this matter and prepare a motion to dismiss or responsive pleading, as appropriate.



 1
     These circumstances will be more fully discussed in Defendants’ motion to set aside the clerk’s default.
Case 9:20-cv-80148-AHS Document 8 Entered on FLSD Docket 03/12/2020 Page 2 of 3




            5.        The undersigned conferred with Plaintiff’s counsel by phone on March 5, 2020,

 and Plaintiff’s counsel indicated that he had no opposition to all three Defendants having an

 extension of time through March 26, 2020, to file their response. Plaintiff’s counsel documented

 this understanding by email, a copy of which is attached as Exhibit A.

            6.        However, Plaintiff’s counsel later reneged and sought a default against

 Defendants Stoever Glass and Kesner.2

            WHEREFORE, Defendants respectfully request that this Court enter an order granting

 them an extension of time through March 26, 2020 (the date previously agreed to by Plaintiff’s

 counsel) to move against or otherwise respond to Plaintiff’s complaint. A proposed order is

 attached as Exhibit B.

                             CERTIFICATE OF GOOD FAITH CONFERENCE

            The undersigned certifies that he conferred on March 5, 2020 with Plaintiff’s counsel

 regarding the relief sought in this motion and that Plaintiff’s counsel initially did not oppose it,

 but later moved for a default, ostensibly reneging on his prior commitment.

                                                                Respectfully submitted,

                                                                BARITZ & COLMAN LLP
                                                                1075 Broken Sound Parkway NW, Suite 102
                                                                Boca Raton, Florida 33487
                                                                Telephone: (561) 864-5100
                                                                Facsimile: (561) 864-5101

                                                                /s/ Andrew Thomson
                                                                Neil S. Baritz
                                                                Florida Bar No. 003468
                                                                nbaritz@baritzcolman.com
                                                                Andrew Thomson
                                                                Florida Bar No. 057672
                                                                Primary: athomson@baritzcolman.com


 2
     Defendants will be filing a motion to set aside that default shortly.

                                                               2
Case 9:20-cv-80148-AHS Document 8 Entered on FLSD Docket 03/12/2020 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I CERTIFY that, on March 12, 2020, I served the foregoing through CM/ECF on:

 Peter T. Mavrick, Esq.
 Mavrick Law Firm
 1620 West Oakland Park Boulevard, Suite 300
 Fort Lauderdale, Florida 33311
 peter@mavricklaw.com

                                                          /s/ Andrew Thomson
                                                            Andrew Thomson




                                               3
